George Bose Smith, J., dissenting. Justice Dun-away and I think the court erred in giving instruction No. 6, quoted in the majority opinion. Begardless of the references to contributory negligence that were made in other instructions, a jury of laymen would naturally interpret the questioned instruction as an affirmative charge limiting the issue of fact to that of whether the assurances of safety were given and whether Mrs. Pilcher really relied upon them. As the evidence was virtually undisputed on both these points we consider instruction No. 1 to have been in effect a peremptory charge for the plaintiff. It is our view that the court should have refused this instruction and should have given instead an instruction requested by the defendant, which would have told the jury that in spite of the assurances of safety the plaintiff was still required to exercise reasonable care in the circumstances — the assurances of safety of course being one of the circumstances to be considered.